i          i      i                                                                       i        i      i




                                  MEMORANDUM OPINION
                                          No. 04-10-00609-CR

                                       IN RE Guadalupe E. DIAZ

                                    Original Mandamus Proceeding1

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: September 15, 2010

PETITION FOR WRIT OF MANDAMUS DENIED

           On August 23, 2010, relator filed a petition for writ of mandamus. The court has considered

relator’s petition for writ of mandamus and is of the opinion that relator is not entitled to the relief

sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX . R. APP . P. 52.8(a).

                                                                           PER CURIAM

DO NOT PUBLISH




           1
         … This proceeding arises out of Cause No. 2008-CR-5043A, in the 175th Judicial District Court, Bexar
County, Texas, the Honorable Mary Román presiding.